Exhibit 10.1
(IES LOGO) [h65205h6520501.gif]
EXHIBIT #1
LONG TERM INCENTIVE PROGRAM
PAYOUT SCHEDULE 1

          Corporate     Performance     Against EPS Target     For the   LTIP
Incentive Performance Period   Plan Multiplier
<75%
    0.00 %
75%
    50.00 %
80%
    60.00 %
85%
    70.00 %
90%
    80.00 %
95%
    90.00 %
100%
    100.00 %
105%
    112.50 %
110%
    125.00 %
115%
    137.50 %
120%
    150.00 %
125%
    162.50 %
130%
    175.00 %
135%
    187.50 %
140% >
    200.00 %

 

1   Percent of participant’s targeted annual LTIP awarded will be interpolated
on a straight line basis for EPS performance between threshold and maximum.

